The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Notice to Applicant
In response to the communication received on 01/25/2022, the following is a Non-Final Office Action for Application No. 16861984.  

Status of Claims
Claims 1-24 are pending.
Claims 22-24 are new

Information Disclosure Statement
The information disclosure statement (IDS has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bongartz et al. (US 20190259108 A1) hereinafter referred to as Bongartz in view of Harker et al. (US 20180132441 A1) hereinafter referred to as Harker.  

Bongartz teaches:
Claim 1. One or more non-transitory computer-readable media storing instructions for determining placement, within a grow space, of plants of one or more varieties of a plurality of plant varieties, 
wherein the instructions, when executed by one or more computing devices, cause at least one of the one or more computing devices to (¶2769 The above-described embodiments can be implemented in any of numerous ways. For example, the embodiments may be implemented using hardware, software or a combination thereof. When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers.):
a. access one or more sets of one or more reference environmental setpoints, wherein each of the one or more sets corresponds to a desired predicted performance of a respective plant variety of the plurality of varieties (¶0341 A growth recipe comprises values for a light recipe (spectrum, intensity, photoperiod), content of CO.sub.2-- and other gases in the air, temperature (air, soil), humidity, nutrients, EC (electrical conductivity), pH, H.sub.2O, chemical and biological composition of the soil, Hydroponics and aeroponics parameters, etc. A light recipe may comprise a time-sequential set of individual light recipes ¶0868 11.sup.th aspect of "Temperature dependent illumination": The Controlled Agricultural System according to one of the preceding aspects, comprising a computing device, configured to compare the data measured by the sensor device with a reference data set and to apply an illumination based on the result of the comparison. ¶1174 a light recipe contains a data set that provides for every point in time operational data to enable a lighting fixture to emit the required spectral composition and spectral intensities.); 
b. access environmental condition metrics at different positions within the grow space (¶0868 11.sup.th aspect of "Temperature dependent illumination": The Controlled Agricultural System according to one of the preceding aspects, comprising a computing device, configured to compare the data measured by the sensor device with a reference data set and to apply an illumination based on the result of the comparison. ¶2335 In the steps 1560 to 1570, the setup/positioning of the sensors for the operating phase may be the same as for the initial/reconfiguration phase or modified. The step 1560 may comprise different sensor setups for different seasons. It may also comprise the supplemental steps of indicating missing sensors or how additional sensors could help to accelerate, improve, or optimize the growth process); and 
c. determine an allocation of the plants of the one or more plant varieties among different volumetric regions within the grow space based on predicted performance of the one or more plant varieties as a function of position within the grow space (¶2347 In an exemplary embodiment of the disclosure, each of the three groups of agricultural light fixtures 110.1, 110.2, 110.3 is dedicated to a different growth phase 1712, 1722, 1732. In other words, the first group 110.1 is dedicated to the first growth phase 1712, the second group 110.2 is dedicated to the second growth phase 1722, and the third group 110.3 is dedicated to the third growth phase 1722. The controlled agricultural system 100 may comprise less than three groups of dedicated agricultural light fixtures or more than three groups, depending on the number of dedicated growth phases ¶0533 By using data of other sensors (environmental sensors, chemical sensors), the different morphological changes can be linked to other causes (e.g. hanging leafs due to not enough water or due to other environmental parameters such as a too high salt concentration). These causes may also depend on the specific kind of plant, which may also be taken into consideration when analyzing the pictures. Artificial Intelligence programs may be used to monitor, collect and interpret such sensor generated data and calculate forecast or prediction models in order identify and reduce plant stress.); and 
d. cause removal from a first region of the different regions of a third receptacle support corresponding to third plants of a third variety before causing movement to the first region of a first receptacle support, wherein the third variety is not predicted to achieve a desired performance within the first region (¶0715 The risk of infestation of the plants by fungi is usually reduced by reducing the population density, using a dry cultivation (i.e. irrigation from below and possibly in the morning or only a few larger water sprayings), introducing a time interval to a subsequent crop cycle, preventing dew formation in the greenhouse (emergency dry heating, use of fans), using hygienic measures, or supplying balanced nutrients (e.g. avoiding nitrogen stress). If the fungus has infested the plants, the infested plants are usually removed immediately or treated with fungicides (if available).  ¶2301 In step 1150, the grow fields may be removed automatically from the water when they arrive at the final position by means of a suitable actuator.); 
e. based on the allocation, cause movement of the first receptacle support to the first region, the first receptacle support corresponding to first plants that are allocated to the first region, wherein the first plants belong to a first plant variety of the one or more plant varieties different from the third variety (¶¶2349-2361 FIG. 19 shows a schematic block diagram of an agricultural facility 1900 according to an embodiment of a controlled agricultural system. The cultivated area 1910 of the agricultural facility 1900 comprises three rows 1911, 1912, 1913 (plant production lines) of plant units 1920. The plant units 1920 comprise plants and a carrier (not shown), in which the plants are arranged. The carriers may be movable trays, tables, trolleys, etc. The plant units 1920 are moved along the plant production lines 1911, 1912, 1913, e.g. by means such as a conveyor belt, from start 1960 (day 1) to end 1970 (e.g. day 63), i.e. in FIG. 19 from left to right (see arrows 1950), during the growth of the plants, thereby defining the direction 1950 of the workflow/crop (plant) flow. ¶0438 6.sup.th aspect of "Light Recipes & Workflow": A Controlled Agricultural System, particularly for breeding, growing, cultivating and harvesting in an agricultural facility, particularly a plant growing facility and/or an hydroponics facility, comprising: an actuator device for moving plants along a plant production line according to a workflow, the plant production line being grouped into a number of N zones Z.sub.n(Z.sub.1 . . . Z.sub.N), wherein N is an integral number greater than 1 (i.e. 2, 3, 4, . . . ); a number of N groups of agricultural light fixtures).
Although not explicitly taught by Bongartz, Harker teaches in the analogous art of hydroponic conveyor systems:
cause removal from a first region of the different regions of a third receptacle support corresponding to third plants of a third variety before causing movement to the first region of a first receptacle support, wherein the third variety is not predicted to achieve a desired performance within the first region (¶0038 On the exit, or harvest, end of the hydroponic conveyor system, the sprout (or other plant product) is removed by the driving of the conveyor belt, which may be aided by a scraper 123 to ensure the sprouts are fully-removed. In one embodiment, as shown in FIGS. 7-14, the sprouts 105 are transferred (e.g., fall) onto an outfeed conveyor belt 122 which would transport the sprouts for further processing and/or storage or collection, such as by using loading conveyor 125. The outfeed conveyor belt 122 may, as shown in FIG. 15, deliver the fresh sprouts 105 directly to livestock. Additionally, by staggering the distribution of seeds and harvesting of the sprouts between conveyor belt rows in the rack 120, the user can program an expected harvest amount, or ration, at multiple harvest times per day...). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hydroponic conveyor systems of Harker with the system for managing agricultural systems of Bongartz for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Bongartz ¶0002 teaches that it is desirable to provide technical improvements to agricultural systems; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Bongartz Abstract teaches different techniques of controlling an agricultural system, and Harker ¶0038 teaches that the sprout (or other plant product) is removed by the driving of the conveyor belt; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Bongartz at least the above cited paragraphs, and Harker at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the hydroponic conveyor systems of Harker with the system for managing agricultural systems of Bongartz.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).  

Bongartz teaches:
Claim 2. The one or more computer-readable media of claim 1, wherein the one or more plant varieties comprise two or more plant varieties (¶2436 At high humidity conditions, on the underside of leaves a greyish-violet-brown spore lawn is developing. It then comes to rapid propagation in the plant population, and the leaves die quickly. In the case of red-leaved varieties the infestation symptoms are often late to recognize. In small-leaved varieties, downy mildew usually does not show the typical chlorosis on the leaf top.).

Bongartz teaches:
Claim 3. The one or more computer-readable media of claim 1, wherein a region is a space encompassing one or more receptacle supports, and each receptacle support has a plurality of receptacles that each support a plant (¶2563 A holding part 7122 of the light module 7120 may be provided in order to connect the light emitting element 7110 with further components of the light module 7120, such components not being shown in FIG. 71, and in order to provide stability. The meshwork 7124 may in particular be provided to form a cage- or grid-like structure around one or more plants grown on the target area 2.).

Bongartz teaches:
Claim 4. The one or more computer-readable media of claim 1, wherein each region of the different volumetric regions corresponds to a set of environmental conditions (¶¶2349-2361 FIG. 19 shows a schematic block diagram of an agricultural facility 1900 according to an embodiment of a controlled agricultural system. The cultivated area 1910 of the agricultural facility 1900 comprises three rows 1911, 1912, 1913 (plant production lines) of plant units 1920. The plant units 1920 comprise plants and a carrier (not shown), in which the plants are arranged. The carriers may be movable trays, tables, trolleys, etc. The plant units 1920 are moved along the plant production lines 1911, 1912, 1913, e.g. by means such as a conveyor belt, from start 1960 (day 1) to end 1970 (e.g. day 63), i.e. in FIG. 19 from left to right (see arrows 1950), during the growth of the plants, thereby defining the direction 1950 of the workflow/crop (plant) flow.  ¶2362 The three rows 1911, 1912, 1913 are separated by two main corridors 1940, which are accessible via entrance doors 1930. Furthermore, each row 1911, 1912, 1913 is grouped into three zone Z1, Z2, Z3 along the workflow 1950. In the first zone Z1 the plants are illuminated with agricultural light fixtures of the first group 1820. In the second zone Z2 the plants are illuminated with agricultural light fixtures of the second group 1830. In the third zone Z3 the plants are illuminated with agricultural light fixtures of the third group 1840. The dwell time for the plants in each zone is 21 days, which sums up to a total of 63 days from start 1960 to end 1970.).

Bongartz teaches:
Claim 5. The one or more computer-readable media of claim 1, wherein the first receptacle support also supports plants of another plant variety (¶0438 6.sup.th aspect of "Light Recipes & Workflow": A Controlled Agricultural System, particularly for breeding, growing, cultivating and harvesting in an agricultural facility, particularly a plant growing facility and/or an hydroponics facility, comprising: an actuator device for moving plants along a plant production line according to a workflow, the plant production line being grouped into a number of N zones Z.sub.n(Z.sub.1 . . . Z.sub.N), wherein N is an integral number greater than 1 (i.e. 2, 3, 4, . . . ); a number of N groups of agricultural light fixtures ¶2563 A holding part 7122 of the light module 7120 may be provided in order to connect the light emitting element 7110 with further components of the light module 7120, such components not being shown in FIG. 71, and in order to provide stability. The meshwork 7124 may in particular be provided to form a cage- or grid-like structure around one or more plants grown on the target area 2.).

Bongartz teaches:
Claim 6. The one or more computer-readable media of claim 1, storing further instructions that, when executed, cause movement to a first region a second receptacle support that supports first plants of the first plant variety allocated to the first region (¶0438 6.sup.th aspect of "Light Recipes & Workflow": A Controlled Agricultural System, particularly for breeding, growing, cultivating and harvesting in an agricultural facility, particularly a plant growing facility and/or an hydroponics facility, comprising: an actuator device for moving plants along a plant production line according to a workflow, the plant production line being grouped into a number of N zones Z.sub.n(Z.sub.1 . . . Z.sub.N), wherein N is an integral number greater than 1 (i.e. 2, 3, 4, . . . ); a number of N groups of agricultural light fixtures ¶0459 wherein the step of controlling the workflow further comprises the sub-steps of Moving the plants along the direction of the workflow and across the zones (Z1; Z2; Z3) of the plant production line; ¶2563 A holding part 7122 of the light module 7120 may be provided in order to connect the light emitting element 7110 with further components of the light module 7120, such components not being shown in FIG. 71, and in order to provide stability. The meshwork 7124 may in particular be provided to form a cage- or grid-like structure around one or more plants grown on the target area 2.).

Bongartz teaches:
Claim 7. The one or more computer-readable media of claim 1, wherein determining an allocation comprises determining an allocation of the first plants of the first variety and second plants of a second variety to the first region and a second region, respectively, based on predicted performance of the first and second plant varieties within the grow space (¶0675 The conversion rate may depend on additional parameters like the temperature, humidity, etc., which may be measured as well, in order to improve the accuracy of the prediction. For example, the pollination performance of the bumble-bees is different, depending on the species, temperature, air movement, day length, humidity, etc. It also depends on the amount of bumble-bees the grower is using. All these parameters have to be considered to derive a correct yield prediction. The calculated conversion rate can also take into consideration future changes in parameters like temperature, humidity or illumination. The parameters may be checked regularly. In case deviations are observed, the conversion rate and with it the predicted yield may be updated.).

Bongartz teaches:
Claim 8. The one or more computer-readable media of claim 7, storing further instructions that, when executed, cause movement to a second region of the second plants of the second variety (¶0438 6.sup.th aspect of "Light Recipes & Workflow": A Controlled Agricultural System, particularly for breeding, growing, cultivating and harvesting in an agricultural facility, particularly a plant growing facility and/or an hydroponics facility, comprising: an actuator device for moving plants along a plant production line according to a workflow, the plant production line being grouped into a number of N zones Z.sub.n(Z.sub.1 . . . Z.sub.N), wherein N is an integral number greater than 1 (i.e. 2, 3, 4, . . . ); a number of N groups of agricultural light fixtures).

Bongartz teaches:
Claim 9. The one or more computer-readable media of claim 1, storing further instructions that when executed, in response to a change in environmental condition metrics, determine a second allocation of the plants of the one or more plant varieties among the different regions based on predicted performance of the one or more plant varieties within the grow space (¶0147 Growers who grow plants in controlled environments want to constantly monitor, track and optimize plant growth to decrease risk of mold and pest infestation, predict yield and optimize conditions to increase plant quality and yield. These controlled environments can include greenhouses, vertical farms, indoor farms, smart gardening kitchen appliances or instore farms. Climate control systems and ambient sensors collect relevant data like PAR, humidity, CO2, temperature, pH, EC, etc. ¶0660 According to the element "Yield Prediction" of the disclosure, an automated yield forecast for flowering plants like tomatoes or strawberries is proposed. To this end, a controlled agricultural system is configured to be able to predict the yield of flowering plants growing in a target area (cultivated area).).

Bongartz teaches:
Claim 10. The one or more computer-readable media of claim 9, storing further instructions that, when executed, cause movement from the first region to a third region of the first receptacle support supporting the first plants of a first plant variety that were allocated to the first region during a first allocation and then reallocated to the third region based upon the second allocation (¶0284 For moving the plants along the processing line, the agricultural system is equipped with growth trays (e.g. grow fields in "Hydroponics"). Depending on the size, the trays can receive a container or receptible or the like, they can also have a bowl- or receptible-like shape themselves. In general words, a defined volume for receiving soil or hydroponics or any other matrix material for growing plants is provided at each growth tray. Depending on the type of plants grown, at least one or also a plurality of plants can be grown at or on each growth tray ¶0438 A Controlled Agricultural System, particularly for breeding, growing, cultivating and harvesting in an agricultural facility, particularly a plant growing facility and/or an hydroponics facility, comprising: an actuator device for moving plants along a plant production line according to a workflow, the plant production line being grouped into a number of N zones Z.sub.n(Z.sub.1 . . . Z.sub.N), wherein N is an integral number greater than 1 (i.e. 2, 3, 4, . . . ); a number of N groups of agricultural light fixtures ¶0459 wherein the step of controlling the workflow further comprises the sub-steps of Moving the plants along the direction of the workflow and across the zones (Z1; Z2; Z3) of the plant production line;).

Bongartz teaches:
Claim 11. The one or more computer-readable media of claim 1, wherein the grow space comprises a plurality of grow towers (¶2563 A holding part 7122 of the light module 7120 may be provided in order to connect the light emitting element 7110 with further components of the light module 7120, such components not being shown in FIG. 71, and in order to provide stability. The meshwork 7124 may in particular be provided to form a cage- or grid-like structure around one or more plants grown on the target area 2.).

Bongartz teaches:
Claim 12. The one or more computer-readable media of claim 1, wherein determining an allocation is based at least in part upon the Hungarian assignment algorithm (¶1611 the computing device is configured to compare the digital plant twin, which is described by all relevant growth parameters (=growth recipe) with the measured/collected real growth data plus the post-harvest data referring to plant quality and quantity as documented in the controlled agricultural system by the grower/user. The deviations between both datasets (model vs. real) are automatically recorded by the system and stored in the database. Based on several installations (different customers), these deviations are documented and influencing patterns are identified and interpreted by algorithms (=machine learning) in order to define that a specific deviation to the model (=growth recipe) led to a specific effect in the plant growth and post-harvest results. Thus, the disclosure enables to define growth recipes adapted to a specific growth environment. ¶2645 The digital model 9710 (digital plant twin) is rendered by means of the computing device 140 of the controlled agricultural system 100 (see FIG. 88) according to the customer's demand. By means of feedback loops, plant growth algorithm and artificial intelligence (AI), possible deviations between the real plants 9720 and the digital plant twin 9710 are minimized. Furthermore, the digital plant twin 9710 allows predicting the result of changing growth parameters of the growth recipe.).

Bongartz teaches:
Claim 13. The one or more computer-readable media of claim 1, wherein the one or more reference environmental setpoints correspond to at least one of temperature, relative humidity, or air flow (¶0341 A growth recipe comprises values for a light recipe (spectrum, intensity, photoperiod), content of CO.sub.2-- and other gases in the air, temperature (air, soil), humidity, nutrients, EC (electrical conductivity), pH, H.sub.2O, chemical and biological composition of the soil, Hydroponics and aeroponics parameters, etc. A light recipe may comprise a time-sequential set of individual light recipes).

Bongartz teaches:
Claim 14. The one or more computer-readable media of claim 1, wherein the predicted performance relates to at least one of growth rate, harvest weight yield, or energy cost (¶0675 For predicting the yield, the method for agricultural management, according to the aspect "Yield Prediction", uses a typical conversion rate from flowers to fruits available for each plant species in a database, which is stored in a data storage device of the computing device. The conversion rate is the rate at which flowers result in fruits. ¶0843 Temperature, however, has an influence on the growth of plants. Some plants like petunia or verbena for instance need less time to flowering the higher the temperature is. However, petunia grow faster the higher the temperature is, whereas verbena grow faster the lower the temperature is. Other plants like salvia have a maximum growth rate at about 22.degree. C., whereas they grow slower for higher and lower temperatures.).

Bongartz teaches:
Claim 15. The one or more computer-readable media of claim 1, wherein the environmental condition metrics are based at least in part upon sensor data (¶0217 this adjustment is done or triggered automatically by a computing device connected with a sensor device for sensing the growth and an actuator device, triggered by the computing device (e.g. via a control unit), for adjusting the size of the growth area.¶).

Bongartz teaches:
Claim 16. The one or more computer-readable media of claim 1, wherein each of the one or more sets of reference environmental setpoints is determined by an optimization algorithm (¶0341 A growth recipe comprises values for a light recipe (spectrum, intensity, photoperiod), content of CO.sub.2-- and other gases in the air, temperature (air, soil), humidity, nutrients, EC (electrical conductivity), pH, H.sub.2O, chemical and biological composition of the soil, Hydroponics and aeroponics parameters, etc. A light recipe may comprise a time-sequential set of individual light recipes.).

Bongartz teaches:
Claim 17. The one or more computer-readable media of claim 16, wherein the optimization algorithm uses machine learning (¶0464 The LRDT software program may be configured to improve itself based on feedback (customer, produces) by executing Deep Learning or AI methods. The LRDT software program may be licensed to other parties. ¶0501 The analysis can be performed using methods connected to artificial intelligence (AI), such as deep learning.).

Bongartz teaches:
Claim 18. The one or more computer-readable media of claim 1, wherein the grow space has a controlled agricultural environment (¶0184 With the adaption, illumination areas differing in size can be illuminated so that the illumination can be adapted to the size adjustment of the growth area. Illuminating only the area actually occupied by plants is advantageous in terms of energy consumption, see above. The Agricultural System being "configured" means in particular that it can comprise a computing and/or control device programmed accordingly (to trigger an actuator and/or the illumination). ¶0217 this adjustment is done or triggered automatically by a computing device connected with a sensor device for sensing the growth and an actuator device, triggered by the computing device (e.g. via a control unit), for adjusting the size of the growth area.).

Bongartz teaches:
Claim 19. The one or more computer-readable media of claim 1, wherein determining an allocation comprises maximizing overall predicted performance of the plants (¶0283 In general, the first growth zone can for instance be optimized for the sawing or seeding or for an early growth stage. After having reached a certain size or growth stage, the plants may require other growth conditions to maximize the yield. Humidity and temperature may for instance be lower than during early seeding. Accordingly, the plants can be moved to the next growth zone of the processing line.).

As per claims 20 and 21, the method and system tracks the computer-readable media of claims 1 and 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 and 1 are applied to claims 20 and 21, respectively.  Bongartz discloses that the embodiment may be found as a system (Fig. 1).

Although not explicitly taught by Bongartz, Harker teaches in the analogous art of hydroponic conveyor systems:
Claim 22. The one or more non-transitory computer-readable media of claim 1, wherein, before removal of the third receptacle support from the first region, the first region does not include an open position for accepting the first receptacle support (¶0032 …in FIG. 4, a plurality of conveyor belts 102 are stacked vertically in rows, forming a rack 120A, 120B. The rows may be supported using a frame 121. Each conveyor belt 102 row has its own hydration system (i.e., each row of conveyor belts 102 in a rack 120A, 120B has a moveable hydration arm 110). As such, if a user is growing different seeds on the conveyor belts 102, each conveyor belt 102 can be programmed for the needs of the seeds on that level, which includes the interval and speed with which the conveyor belt 102 moves, the amount of hydration provided by the moveable hydration arm 110, as well as the source of water/nutrients…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hydroponic conveyor systems of Harker with the system for managing agricultural systems of Bongartz for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Bongartz ¶0002 teaches that it is desirable to provide technical improvements to agricultural systems; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Bongartz Abstract teaches different techniques of controlling an agricultural system, and Harker ¶0038 teaches that the sprout (or other plant product) is removed by the driving of the conveyor belt; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Bongartz at least the above cited paragraphs, and Harker at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the hydroponic conveyor systems of Harker with the system for managing agricultural systems of Bongartz.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).  

As per claims 23 and 24, the method and system tracks the computer-readable media of claims 22 and 22, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 22 and 22 are applied to claims 23 and 24, respectively.  Bongartz discloses that the embodiment may be found as a system (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623